Title: From George Washington to Henry Knox, 1 March 1781
From: Washington, George
To: Knox, Henry


                  
                     
                     Dear Sir
                     Head Quarters 1st March 1781
                  
                  Inclosed you have Capt. Moodies letter and returns of Artillery and Ordnance Stores at Fort schuyler, which you laid before me for my opinion.  
                  I do not think there is any occasion, at present, for more than the quantity of these Articles which have been heretofore kipt there.  You will therefore be pleased to examine the Returns and send up what you may find deficient of the usual quantity at that post.  If you think a larger Mortar than what they have will add to the security of it, you will send one up with the necessary attrail.   
                  The State of New York made a requisition a few days ago for a small supply of Ammunition, with which I promised to comply—Be pleased therefore to send six or eight Casks of Musket powder to Albany, and inform Genl Clinton for what purpose.  I am Dear Sir Yr most obt Servt
                  
                     Go: Washington
                  
               